DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 14-19, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by, or in the alternative under 35 U.S.C. 103 as obvious over Calton US 5,579,647.
Regarding claim 1, Calton teaches a controlled agricultural system, comprising: 
a closed agricultural growing space 11 (note that this is intended use- column 9, lines 53-67); and 
an enthalpy wheel 24 capable of transferring sensible and latent heat, the enthalpy wheel positioned in and rotatable through both a recirculating air 13 11a-b and an outside air 34 duct 32a-b, the recirculating air duct adjacent the outside air duct and in fluid connection with the closed growing space and one or more recirculation fans 19, the recirculating air duct configured to recirculate air from the closed growing space back to the closed growing space, the outside air duct in fluid connection with one or more outside air fans 38 positioned to cause outside air to flow countercurrent to recirculating air.

    PNG
    media_image1.png
    306
    450
    media_image1.png
    Greyscale

Figure 1- Calton Figure 2
If for any reason it can be interpreted that the system of Calton is not disclosed as being used as a controlled agricultural system providing a grow space as claimed, based on the teachings of Calton's enclosed space for temperature and humidity control, it would have been obvious to have provided/used the enclosed space as a grow space for controlled agricultural use since plants often need to be kept in precise temperatures and humidity settings for year round growth (Note that US 2012/0260689 to Veltkamp is used to reject further claims that are specific to the structural limitations of the closed grow space and should be considered a teaching reference here).
Regarding claim 21, Calton teaches the invention as claimed as detailed above with respect to claim 1.  Calton also teaches a cooling coil 54 within the recirculating air duct, downstream of and in series with the enthalpy wheel 24, the cooling coil circulating a heat transfer fluid to remove heat from the air within the recirculating air duct (column 13, lines 15-54).
Regarding claim 4, Calton teaches the invention as claimed as detailed above with respect to claim 21.  Calton also teaches that the cooling coil comprises a direct expansion evaporation cooling coil 54.
Regarding claim 10, Calton discloses a controlled agricultural system, comprising: 
a closed agricultural growing space 11 (note that this is intended use- column 9, lines 53-67); 
a heat wheel 24 capable of transferring sensible heat, the heat wheel positioned in and rotatable through both a recirculating air 13 duct 11a-b and an outside air 34 duct 32a-b, the recirculating air duct adjacent the outside air duct and in fluid connection with the closed growing space and one or more recirculation fans 19, the recirculating air duct configured to recirculate air from the closed growing space back to the closed growing space, the outside air duct in fluid connection with one or more outside air fans 38 positioned to cause outside air to flow countercurrent to recirculating air; and 
a desiccant wheel 22 capable of transferring latent heat, the desiccant wheel positioned in and rotatable through the recirculating air duct in series with the heat wheel such that recirculating air passes through the desiccant wheel prior to passing through the heat wheel.
If for any reason it can be interpreted that the system of Calton is not disclosed as being used as a controlled agricultural system providing a grow space as claimed, 
Regarding claim 22, Calton teaches the invention as claimed as detailed above with respect to claim 10.  Calton also teaches a cooling coil 54 within the recirculating air duct, downstream of and in series with the heat wheel 24, the cooling coil circulating a heat transfer fluid to remove heat from the air within the recirculating air duct (column 13, lines 15-54).
Regarding claim 14, Calton teaches a method for treating air within a growing space of a closed agricultural system, the method comprising:  
recirculating air from a closed agricultural growing space 11 (note that this is intended use- column 9, lines 53-67) through an air handling system, the air handling system comprising at least one energy wheel 22, 24 to reduce energy content of the recirculating air; 
returning the recirculating air to the closed growing space; and 
passing outside air 34 through the at least one energy wheel, the outside air passing counter-current to and separated from the recirculating air (see Calton figure 1).
If for any reason it can be interpreted that the system of Calton is not disclosed as being used as a controlled agricultural system providing a grow space as claimed, based on the teachings of Calton's enclosed space for temperature and humidity control, it would have been obvious to have provided/used the enclosed space as a grow space for controlled agricultural use since plants often need to be kept in precise temperatures 
Regarding claim 16, Calton teaches the invention as claimed as detailed above with respect to claim 14.  Calton also teaches that the at least one energy wheel 24 comprises an enthalpy wheel.
Regarding claim 17, Calton teaches the invention as claimed as detailed above with respect to claim 14.  Calton also teaches that the at least one energy wheel comprises a desiccant wheel 22 and a heat wheel 24.
Regarding claim 18, Calton teaches the invention as claimed as detailed above with respect to claim 14.  Calton also teaches monitoring a temperature and humidity of the recirculating air (column 14 lines 30-60, column 15 lines 3-50, column 18 lines 30-56).
Regarding claim 19, Calton teaches the invention as claimed as detailed above with respect to claim 14.  Calton also teaches controlling the temperature and humidity of the closed growing space by monitoring the temperature and humidity of the recirculating air in the recirculating air and controlling operation of the energy wheel and a cooling coil (column 14 lines 30-60, column 15 lines 3-50, column 18 lines 30-56).
Regarding claim 23, Calton teaches the invention as claimed as detailed above with respect to claim 14.  Calton also teaches passing the recirculating air exiting the at least one energy wheel 24 across a cooling coil 50, 54 circulating a heat transfer fluid to further reduce the heat content of the recirculating air (column 13, lines 15-54).

Claim Rejections - 35 USC § 103
Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calton US 5,579,647 in view of Veltkamp US 2012/0260689.
Regarding claims 2 and 11, Calton teaches the invention as claimed as detailed above with respect to claims 1 and 10.  Calton does not explicitly teach that the closed growing space comprises a green house. Veltkamp teaches a system, within the same field of endeavor, further including comprising a climate controlled greenhouse.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the growing space as taught by Calton as a closed green house as taught by Veltkamp in order to precisely control the temperature and humidity settings therein providing an optimal environment for the particular use of plant growth therein.
Regarding claim 20, Calton teaches a controlled air system in combination with a greenhouse having a closed growing space 11 (note that this is intended use- column 9, lines 53-67), the controlled air system comprising: 
an enthalpy wheel 24 capable of transferring sensible and latent heat, the enthalpy wheel positioned in and rotatable through a bifurcated duct, the duct having a recirculating air 13 portion 11a-b and an outside air 34 portion 32a-b, the recirculating air portion in fluid connection with the closed growing space and one or more recirculation fans 19, the recirculating air portion configured to recirculate air from the closed growing space back to the closed growing space, the outside air portion in fluid connection with one or more outside air fans 38 positioned to cause outside air to flow countercurrent to recirculating air; and
a cooling coil 54 within the recirculating air portion of the bifurcated duct, downstream of and in series with the enthalpy wheel, the cooling coil circulating a heat transfer fluid to remove heat from air within the recirculating air portion of the bifurcated duct (column 13, lines 15-54).
Calton does not explicitly teach that the closed growing space comprises a green house. Veltkamp teaches a system, within the same field of endeavor, further including comprising a climate controlled greenhouse.  It would have been obvious to one of .
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Calton US 5,579,647 in view of Spence WO 2006/007698.
Regarding claims 3 and 12, Calton teaches the invention as claimed as detailed above with respect to claims 1 and 10.  Calton does not teach that the closed growing space comprises light impermeable outer walls and grow lights positioned inside the closed growing space.  Spence teaches a growing space 10 wherein the growing space is closed and comprises light impermeable outer walls 30 and grow lights 26 positioned inside the closed growing space (page 8 line 1-10, page 6 line 5-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the growing space as taught by Calton with the growing space as closed and comprising light impermeable walls as taught by Spence in order to provide an environment where not only temperature and humidity can be controlled, but further the light within the chamber can be controlled such that optimal growing conditions may persist.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Calton US 5,579,647 in view of Kinnis US 2004/0194371.
Regarding claims 5 and 13, Calton teaches the invention as claimed as detailed above with respect to claims 4 and 22.  Calton also teaches a compressor 66 and a condensing coil 60 external to the recirculating air duct for removing heat from the heat transfer fluid, and wherein the cooling coil comprises a direct expansion evaporation cooling coil (Col 13 Ln 1-60).
32 and a condensing coil 26 external to the recirculating air duct for removing heat from the heat transfer fluid, and wherein the cooling coil comprises a direct expansion evaporation cooling coil (Par 62).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Calton’s system to include the compressor and condensing coil as taught by Kinnis as being external to the recirculating air duct because as Kinnis discloses, external condensing coils and a compressor used with such a heat transfer fluid loop is known in the art and provides temperature controlled-water for controlling air temperature of a system (Kinnis [0062-0063, 0065]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calton US 5,579,647 in view of Dagley US 2015/0096714.
Regarding claim 6, Calton teaches the invention as claimed as detailed above with respect to claim 1.  Calton does not teach a recirculation damper within the outside air duct and positioned to recirculate a portion of the outside air from downstream of the enthalpy wheel to upstream of the enthalpy wheel.
Dagley teaches a system, within the same field of endeavor, further comprising a recirculation damper 56, 58 within an outside air duct 18 and positioned to recirculate a portion of the outside air 32 from downstream of an enthalpy wheel 40 to upstream of the enthalpy wheel (Dagley figure 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the outside air duct as taught by Calton with a recirculation damper as taught by Dagley in order to in order to optimize the efficiency of the enthalpy heat transfer system based on temperature difference between the outside air and the recirculating air.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Calton US 5,579,647 in view of Wawryk US 2014/0235157.
Regarding claim 7, Calton teaches the invention as claimed as detailed above with respect to claim 1.  Calton does not teach a heat source positioned to provide heat within the recirculating air duct downstream of the enthalpy wheel.  Wawryk teaches a system wherein a heat source 908 is positioned to provide heat within the recirculating air duct downstream of the enthalpy wheel 904.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the system of Calton with the heat source as taught by Wawryk in order to provide additional control to the air downstream of the enthalpy to control variations in temperature.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Calton US 5,579,647 in view of Shelor US 2015/0282440.
Regarding claim 8, Calton teaches the invention as claimed as detailed above with respect to claim 1.  Calton does not teach a CO2 monitor positioned to monitor a CO2 content in the recirculating air duct.  Shelor teaches a climate control for a greenhouse comprising a CO2 monitor 135 positioned to monitor a CO2 content in the recirculating air duct 110, 125, 115, 105 [0034-0035].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the system as taught by Calton with the CO2 monitor as taught by Shelor in order to detect and control the level of CO2 in the system at safe levels.
Regarding claim 9, Calton and Shelor teach the invention as claimed as detailed above with respect to claim 8.  Shelor also teaches a CO2 generator [0037] and CO2 controller in communication with the CO2 monitor 135, the CO2 generator having an outlet positioned to add CO2 to the recirculating air duct (Shelor figures 1, 5, 6, 10, 11 and [0037-0038, 0042-0044, 0078]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided system of Calton with the CO2 generator, monitor and outlet as taught by Shelor in order to provide ideal and safe CO2.
Claims 1, 2, 4, 10, 11, 14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Veltkamp US 2012/0260689 in view of Calton US 5,579,647.
Regarding claim 1, Veltkamp teaches a controlled agricultural system, comprising: 
a closed agricultural growing space [0007]; and
an air circulation and climate control system.
Veltkamp does not teach the recited climate control system components.  Calton teaches a controlled agricultural system, comprising: 
a closed growing space 11 (note that this is intended use- column 9, lines 53-67); and 
an enthalpy wheel 24 capable of transferring sensible and latent heat, the enthalpy wheel positioned in and rotatable through both a recirculating air 13 duct 11a-b and an outside air 34 duct 32a-b, the recirculating air duct adjacent the outside air duct and in fluid connection with the closed growing space and one or more recirculation fans 19, the recirculating air duct configured to recirculate air from the closed growing space back to the closed growing space, the outside air duct in fluid connection with one or more outside air fans 38 positioned to cause outside air to flow countercurrent to recirculating air.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agricultural system of Veltkamp with the climate control system of Calton in order to effectively control temperature and humidity in order to provide “several controllable stages of dehumidification and cooling…such that the return temperature of the dehumidified process air can be accurately and efficiently controlled” (column 3, lines 21-26), or to use a simpler, easier to maintain environmental control system.
Regarding claim 21, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 1.  Calton also teaches a cooling coil 54 within the recirculating air duct, downstream of and in series with the enthalpy wheel 24, the cooling coil circulating a heat transfer fluid to remove heat from the air within the recirculating air duct (column 13, lines 15-54).
Regarding claim 4, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 21.  Calton also teaches that the cooling coil comprises a direct expansion evaporation cooling coil 54.
Regarding claim 10, Veltkamp teaches a controlled agricultural system, comprising: 
a closed agricultural growing space [0007]; and
an air circulation and climate control system.
Veltkamp does not teach the recited climate control system components.  Calton teaches a controlled agricultural system, comprising: 
a closed growing space 11 (note that this is intended use- column 9, lines 53-67); 
a heat wheel 24 capable of transferring sensible heat, the heat wheel positioned in and rotatable through both a recirculating air 13 duct 11a-b and an outside air 34 duct 32a-b, the recirculating air duct adjacent the outside air duct and in fluid connection with the closed growing space and one or more recirculation fans 19, the recirculating air duct configured to recirculate air from the closed growing space back to the closed growing space, the outside air duct in fluid connection with one or more outside air fans 38 positioned to cause outside air to flow countercurrent to recirculating air; and 
a desiccant wheel 22 capable of transferring latent heat, the desiccant wheel positioned in and rotatable through the recirculating air duct in series with 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agricultural system of Veltkamp with the climate control system of Calton in order to effectively control temperature and humidity in order to provide “several controllable stages of dehumidification and cooling…such that the return temperature of the dehumidified process air can be accurately and efficiently controlled” (column 3, lines 21-26), or to use a simpler, easier to maintain environmental control system.
Regarding claims 2 and 11, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claims 1 and 10.  Veltkamp also teaches that the closed growing space comprises a green house.
Regarding claim 14, Veltkamp teaches a method for treating air within a growing space of a closed agricultural system, the method comprising:  
recirculating air from a closed agricultural growing space [0007] through an air handling system; and
returning the recirculating air to the closed growing space.
Veltkamp does not teach the recited climate control method.  Calton teaches a method for treating air within a growing space of a closed agricultural system, the method comprising:  
recirculating air from a closed growing space 11 (note that this is intended use- column 9, lines 53-67) through an air handling system, the air handling system comprising at least one energy wheel 22, 24 to reduce energy content of the recirculating air; 
returning the recirculating air to the closed growing space; and 
passing outside air 34 through the at least one energy wheel, the outside air passing counter-current to and separated from the recirculating air (see Calton figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agricultural method of Veltkamp with the climate control method of Calton in order to effectively control temperature and humidity in order to provide “several controllable stages of dehumidification and cooling…such that the return temperature of the dehumidified process air can be accurately and efficiently controlled” (column 3, lines 21-26).
Regarding claim 16, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 14.  Calton also teaches that the at least one energy wheel 24 comprises an enthalpy wheel.
Regarding claim 17, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 14.  Calton also teaches that the at least one energy wheel comprises a desiccant wheel 22 and a heat wheel 24.
Regarding claim 18, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 14.  Calton also teaches monitoring a temperature and humidity of the recirculating air (column 14 lines 30-60, column 15 lines 3-50, column 18 lines 30-56).
Regarding claim 19, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 14.  Calton also teaches controlling the temperature and humidity of the closed growing space by monitoring the temperature and humidity of the recirculating air in the recirculating air and controlling operation of the energy wheel and a cooling coil (column 14 lines 30-60, column 15 lines 3-50, column 18 lines 30-56).
Regarding claim 20, Veltkamp teaches a controlled air system in combination with a greenhouse having a closed agricultural growing space, does not teach the 
Veltkamp does not teach the recited climate control system components.  Calton teaches a controlled air system in combination with a greenhouse having a closed growing space 11 (note that this is intended use- column 9, lines 53-67), the controlled air system comprising: 
an enthalpy wheel 24 capable of transferring sensible and latent heat, the enthalpy wheel positioned in and rotatable through a bifurcated duct, the duct having a recirculating air 13 portion 11a-b and an outside air 34 portion 32a-b, the recirculating air portion in fluid connection with the closed growing space and one or more recirculation fans 19, the recirculating air portion configured to recirculate air from the closed growing space back to the closed growing space, the outside air portion in fluid connection with one or more outside air fans 38 positioned to cause outside air to flow countercurrent to recirculating air; and
a cooling coil 54 within the recirculating air portion of the bifurcated duct, downstream of and in series with the enthalpy wheel, the cooling coil circulating a heat transfer fluid to remove heat from air within the recirculating air portion of the bifurcated duct (column 13, lines 15-54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agricultural system of Veltkamp with the climate control system of Calton in order to effectively control temperature and humidity in order to provide “several controllable stages of dehumidification and cooling…such that the return temperature of the dehumidified process air can be accurately and efficiently controlled” (column 3, lines 21-26), or to use a simpler, easier to maintain environmental control system.
Regarding claim 22 Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 10.  Calton also teaches a cooling coil 54 within the recirculating air duct, downstream of and in series with the heat wheel 24, the cooling coil circulating a heat transfer fluid to remove heat from the air within the recirculating air duct (column 13, lines 15-54).
Regarding claim 23, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 14.  Calton also teaches passing the recirculating air exiting the at least one energy wheel 24 across a cooling coil 50, 54 circulating a heat transfer fluid to further reduce the heat content of the recirculating air (column 13, lines 15-54).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Veltkamp US 2012/0260689 in view of Calton US 5,579,647 and Spence WO 2006/007698.
Regarding claims 3 and 12, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claims 1 and 10.  Veltkamp does not teach that the closed growing space comprises light impermeable outer walls and grow lights positioned inside the closed growing space.  Spence teaches a growing space 10 wherein the growing space is closed and comprises light impermeable outer walls 30 and grow lights 26 positioned inside the closed growing space (page 8 line 1-10, page 6 line 5-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the growing space as taught by Veltkamp with the growing space as closed and comprising light impermeable walls as taught by Spence in order to provide an environment where not only temperature and humidity can be controlled, but further the light within the chamber can be controlled such that optimal growing conditions may persist.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Veltkamp US 2012/0260689 in view of Calton US 5,579,647 and Kinnis US 2004/0194371.
Regarding claims 5 and 13, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claims 4 and 22.  Calton also teaches a compressor 66 and a condensing coil 60 external to the recirculating air duct for removing heat from the heat transfer fluid, and wherein the cooling coil comprises a direct expansion evaporation cooling coil (Col 13 Ln 1-60).
If applicant disagrees, then Kinnis teaches, within the same field of endeavor, a compressor 32 and a condensing coil 26 external to the recirculating air duct for removing heat from the heat transfer fluid, and wherein the cooling coil comprises a direct expansion evaporation cooling coil (Par 62).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Veltkamp and Calton to include the compressor and condensing coil as taught by Kinnis as being external to the recirculating air duct because as Kinnis discloses, external condensing coils and a compressor used with such a heat transfer fluid loop is known in the art and provides temperature controlled-water for controlling air temperature of a system (Kinnis [0062-0063, 0065]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Veltkamp US 2012/0260689 in view of Calton US 5,579,647 and Dagley US 2015/0096714.
Regarding claim 6, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 1.  Calton does not teach a recirculation damper within the outside air duct and positioned to recirculate a portion of the outside air from downstream of the enthalpy wheel to upstream of the enthalpy wheel.
Dagley teaches a system, within the same field of endeavor, further comprising a recirculation damper 56, 58 within an outside air duct 18 and positioned to recirculate a portion of the outside air 32 from downstream of an enthalpy wheel 40 to upstream of the enthalpy wheel (Dagley figure 3).  It would have been obvious to one of ordinary skill .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Veltkamp US 2012/0260689 in view of Calton US 5,579,647 and Wawryk US 2014/0235157.
Regarding claim 7, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 1.  Calton does not teach a heat source positioned to provide heat within the recirculating air duct downstream of the enthalpy wheel.  Wawryk teaches a system wherein a heat source 908 is positioned to provide heat within the recirculating air duct downstream of the enthalpy wheel 904.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the system of Veltkamp and Calton with the heat source as taught by Wawryk in order to provide additional control to the air downstream of the enthalpy to control variations in temperature.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Veltkamp US 2012/0260689 in view of Calton US 5,579,647 and Shelor US 2015/0282440.
Regarding claim 8, Veltkamp and Calton teach the invention as claimed as detailed above with respect to claim 1.  Veltkamp does not teach a CO2 monitor positioned to monitor a CO2 content in the recirculating air duct.  Shelor teaches a climate control for a greenhouse comprising a CO2 monitor 135 positioned to monitor a CO2 content in the recirculating air duct 110, 125, 115, 105 [0034-0035].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the system as taught by Veltkamp with the CO2 monitor as taught by Shelor in order to detect and control the level of CO2
Regarding claim 9, Veltkamp, Calton and Shelor teach the invention as claimed as detailed above with respect to claim 8.  Shelor also teaches a CO2 generator [0037] and CO2 controller in communication with the CO2 monitor 135, the CO2 generator having an outlet positioned to add CO2 to the recirculating air duct (Shelor figures 1, 5, 6, 10, 11 and [0037-0038, 0042-0044, 0078]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided system of Veltkamp with the CO2 generator, monitor and outlet as taught by Shelor in order to provide ideal and safe CO2 to the system and recycle waste used in the heat generation process.

Response to Declaration
The declaration under 37 CFR 1.132 filed 12/21/20 is insufficient to overcome the rejection of claims 1, 10, 14 and 20 based upon Calton or Veltkamp in view of Calton as set forth in the last Office action because:  
It includes statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It includes statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
While greater than expected results can be evidence of nonobviousness (MPEP § 716.02(a)), the examiner reminds the applicant that the burden is on the applicant to establish results are unexpected and significant (MPEP § 716.02(b)).  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992).  Also note that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). MPEP § 716.02(e)).
In this case, the declaration does not give a single number or data point, and offers nothing other than the declarant was unaware of the system and did not expect it to function.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  The fact remains that both Calton and the current invention teach that an enthalpy wheel can be used to cool and dehumidify a closed growing space, and both function as one of ordinary skill in the art would expect.

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive.
In response to applicant’s argument that Calton does not teach a controlled agricultural system, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this case, plants could be grown in a space using Calton’s climate control system.  The addition of the term “agricultural” to the intended use of the closed growing space does nothing to change this.
Applicant’s argument that Calton fails to teach a closed growing space has been considered but is not persuasive.  Using the broadest reasonable interpretation of the claimed subject matter, Calton still teaches “a closed growing space,” since as disclosed by Calton, the growing space 11 is enclosed and conditioned using the process air flow 13 that is separated from the ambient airflow 34 as clearly seen in figure 2.  Applicant’s arguments directed to a “generally necessary” clause of Calton’s disclosure fails overcome the teachings of the closed space 11 during normal functioning and operation of the controlled air supply system as disclosed and shown by applicants figure 2.  Calton states (column 9, line 66- column 10, line 6): 
In the preferred embodiment, the system 10 recirculates air from within the enclosed and conditioned space 11 to the extent feasible or desirable. However, it should be understood that it is generally necessary to supplement the process air 13 from the enclosed and conditioned space 11 with air from the surrounding ambient space for a variety of reasons, such as doors being opened, pressure differences, air infiltration, loss, etc.

It is clear from this excerpt that the normal operation of the system is closed off from outside air to the extent feasible.  Calton however realizes that in the real world, conditions may arise that would introduce outside air.  The scenarios Calton teaches (such as “doors being opened”) are outside of the normal, preferred operation, and would just as easily apply to the current invention. That is, the current invention must open at some point in order to harvest the plants, which will result in some exchange of 
The applicant has repeatedly attempted to argue around Calton by importing an overly narrow interpretation of what defines a closed growing space.  Applicant’s declaration attempts to redefine the meaning of “closed” in terms of a closed, enclosed or contained space to mean more narrowly, a “sealed” grow space.  If applicant intended for the closed growing space to be interpreted as “air-tight” or “hermetically sealed,” the disclosure should have provided some indication as to the nature of the desired invention, however it did not.  Therefore, despite applicant’s argument that the examiner’s interpretation is not consistent with the specification, it would appear that it is the applicant that has settled on an unsupported definition of “closed growing space.”
Despite applicants repeated protests, a simple Google search of “closed grow space” yields dozens of examples, ranging from simple sheds and greenhouses to areas wrapped in tarps, blankets or curtains.  Obviously, these cannot all be hermetically sealed, and the applicant is therefore incorrect about what “closed grow space” indicates to one of ordinary skill in the art.
Please also note that Veltkamp teaches that “the greenhouse can remain closed, whereby no loss of CO2 occurs and diseases and vermin do not enter. There is a complete separation between the greenhouse air and the outside air so that the added CO2 is not lost” [0007].  Therefor Veltkamp unequivocally teaches a “closed agricultural growing space,” even according to applicant’s overly narrow interpretation.
In response to applicant's argument that the complexity of Veltkamp’s system teaches away from combination with a system such as Calton, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Veltkamp is only used to teach that buildings can be used as a closed greenhouse.
Please note that the most recent action (and accordingly, this action) provided two rejections- the first with Calton as the primary reference, as discussed above.  The examiner also provided a complete rejection using Veltkamp as the primary reference, which the applicant did not address.  It is worth noting that the applicant concedes that they and Veltkamp share “applicant’s use and meaning of the term ‘closed’ in the field” (arguments, page 13 line 11).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642